Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
           Receipt of an amendment filed 1/19/21 has been acknowledged and entered.  The Examiner is withdrawing all previous objection and rejections in view of the amendment/arguments.  Claims 4, 10-12, 15-17 and 20 are withdrawn from consideration.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 13-14 and 18-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Jacobsen WO 2008/073203 (hereinafter – Jacobsen).
In re claim 1 Jacobson discloses all of the structural as claimed, a self-moving device, comprising:
a housing; and
a moving module, mounted in the housing, wherein the moving module comprises a track (18), driven by a drive motor to drive the self-moving device (page 3 indicates the endless track is a lightweight robotic vehicle, which would include a motor for self-propelled), the self moving device further comprises a control module and an adjusting device (corresponding structure 20/44/46), the 
In re claim 5, Jacobsen discloses the moving module comprises a wheel set, the track winds the wheel set, the wheel set comprises a front wheel (14) and a back wheel (16), the adjusting device comprises a thrust wheel (20), and the thrust wheel is located between the front wheel and the back wheel.
In re claim 3, Jacobsen discloses a turning radius when the control module controls the moving module to drive the self-moving device to turn is smaller than or equal to 0.5m [page 7 lines 10-11].
In re claim 18, Jacobsen discloses the turning radius when the control module controls the moving module to drive the self-moving device to turn is zero [page 7 lines 10-11].
In re claims 6-7 Jacobsen as disclosed above meets all of the claimed limitations.
In re claims 8 and 19, Jacobsen (figures 3 and 4) meets all of the claimed limitations.
In re claim 13, Jacobsen discloses a control method for a self-moving device, wherein the self-moving device comprises a housing and a moving module mounted in the housing; 
the moving module comprises a track driven by a drive motor to drive the self-moving device to move(page 3 indicates the endless track is a lightweight robotic vehicle, which would include a motor for self-propelled) ; 
the control method method for a self-moving device comprises comprising the steps:
controlling the self-moving device to reduce a grounding length of the track before the self-moving device is controlled to turn; and
controlling the self-moving device to increase the grounding length of the track after the self-moving device is controlled to finish the turn turning [Page 4 lines 32-33 and page 5 lines 1-6].


controlling the thrust wheel to descend to reduce a grounding length of the track before the self-moving device is controlled to turn; and
controlling the thrust wheel to ascend to increase the grounding length of the track after the self-moving device is controlled to finish the turn turning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen alone.
In re claim 2, Jacobsen is disclosed above but does not teach the control module controls the grounding length of the track to be larger than or equal to 300mm when the self-moving device moves straight, and wherein the control module controls the grounding length of the track to be smaller than 300mm when the self-moving device turns.
However, optimizing the effective turning length of the track one of several straight forward possibility from which an ordinary skilled person in the art before the effective filing date of the claimed 

In re claim 9, Jacobsen is disclosed above but does not explicitly teach the vehicle is an autonomous mower.
However, Jacobsen teaches that various modification and changes can be made without departing from the scope of the invention (e.g. the deflector for reducing friction during tighter radius turn).
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention would select, in accordance with circumstances, to use the deflector device of Jacobsen on an autonomous mower so as to provide the mower with a mean to reduce friction during a tighter turn radius.

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are moot in view of newly applied reference to Jacobsen. 

Conclusion
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 




/TONY H WINNER/Primary Examiner, Art Unit 3611